Case 8:21+4cv-01008-MSS-JSS pseument 1 Filed 04/28/21 Page 1 of 6 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Civil Division

Rickesha Banks CaseNo. 8:2\ CY (OoX WSS ~— “SS

 

(to be filled in by the Clerk’s Office)

 

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of |

Bio-Medical Applications of Florida, Inc., et al,

Plaintiff(s)

Jury Trial: (check one) [Vlyes []No

names.)
-\V-

"Fresenius"

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in fhe space and attach an additional page
with the full list of names.)

I. The Parties

Defendant(s)

New Nene Nee Nee Nee Ne Nee Ne ee eee” ee ee ee nee ee”

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

s to This Complaint

A. The Plaintiff(s)

Pro
nee}

 

 

 

 

 

jee the information below for each plaintiff named in the complaint. Attach additional pages if
led.

Name Rickesha Banks

Street Address 2232 38th Street South

City and County Saint Petersburg, Pinellas

State and Zip Code Florida 33711

Telephone Number (727) 408-2014

E-mail Address rbanks7777@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

inc

ude the person’s job or title (if known). Attach additional pages if needed.

Page 1 of 6

 
Case 8:214cv-01008-MSS-JSS Document1 Filed 04/28/21 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Def

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

endant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

 

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Bio-Medical Applications of Florida, Inc., et al, "Fresenius"

 

 

920 Winter Street

 

Waltham, Middlesex
Massachusetts 02451-1457

 

(781) 699-9000

 

ATTN: Karen Gledhill, Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case a:2:14ev-01008-MSS-ISS Document 1 Filed 04/28/21 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The,address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Fresenius Kidney Care South Local phone (727) 321-2527
Street Address 650 34th Street South
City and County Saint Petersburg, Pinellas
State and Zip Code Florida 337 11
Telephone Number (800) 881-5101
I. Basis for Jurisdiction

This action {is brought for discrimination in employment pursuant to (check ail that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[ ] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.) ,

[| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

NJ

Other federal law (specify the federal law):

Whistleblower Protection Act of 1989

Relevant state law (specify, if known):

Florida Civil Rights Act of 1992; Florida Whistleblower Act

Relevant city or county law (specify, if known):

 

Xl

 

LO

 

Page 3 of 6

 
Case 8:21;cv-01008-MSS-JSS Document1 Filed 04/28/21 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ill. Statement of Claim

|

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showin
involved anc
the dates an
write a short

A. The

g that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
| what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
1 places of that involvement or conduct. If more than one claim is asserted, number each claim and
and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

NNNONSO

Other acts (specify): | Employment rules that are illegal under the NLRB

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

B. It isimy best recollection that the alleged discriminatory acts occurred on date(s)
April/2016-- May 2019
C. I believe that defendant(s) (check one):
is/are still committing these acts against me.
LJ is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race | am African American
color | am Black
gender/sex
religion

E. The

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

HUUUONN

disability or perceived disability (specify disability)

 

facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

 
Case 8:21-cv-01008-MSS-JSS Document 1 Filed 04/28/21 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

|
Attached documents

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
youn charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is

my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

 

on (date)
Junei17, 2019
B. The Equal Employment Opportunity Commission (check one):
LJ has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 03/04/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only; litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

Vv. Relief

[| 60 days or more have elapsed.
LJ less than 60 days have elapsed.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Inglude any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damagi

Page 5 of 6

 
Case 8:21-cv-01008-MSS-JSS Document 1 Filed 04/28/21 Page 6 of 6 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

As a result of Fresenius’ unlawful conduct, | have suffered lost wages from the pay disparity, lost benefits, and my
tuition reimbursement, as well as emotional distress damages. | remained unemployed until March 29, 2021
primarily due to receiving my Bachelors in Health Care Administration in December 2020. Further, | am the
primary caregiver to my children and they are without certain insurance benefits. The financial impact of my
termination s particulary distressing, and | worry about how | will make ends meet to support my youngest
children and gave my home from foreclosure. | have serious concerns about the references Fresenius gives out
to prospective employers. In addition, | am incurring attorneys’ fees and costs in an effort to resolve this matter.

Thus, it is my|hope that Fresenius will fairly compensate me for its unlawful actions. 5

VI. Certification and Closing

Under Federal] Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 04/26/2021

Signature of Plaintiff Oink niyp nn Kb

Printed Name of Plaintiff Rickesha Banks

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 
